Citation Nr: 1815760	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  14-23 120	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to VA educational assistance benefits under Chapter 33, Title 38, of the United States Code (known as the Post-9/11 GI Bill).


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The evidence of record reflects that the Veteran had active duty service July 12, 2006, to June 27, 2007, at which time the Veteran was a "precadet assignee."  He then entered onto active duty on May 25, 2011, as a commissioned officer following completion of a Reserve Officers' Training Corps (ROTC) program, and served on active duty until May 25, 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 determination by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, that the Veteran was not entitled to Chapter 33 educational assistance benefits based on insufficient qualifying service after September 10, 2001.  

The record shows that the Veteran was scheduled for a Board videoconference hearing before a Veterans Law Judge, to be held on November 15, 2016, but that he failed to report for that hearing.  There is nothing in the record showing that the Veteran requested that the hearing be rescheduled or that he provided good cause for his failure to report.  Under the circumstances presented here, the Board will consider the request for a hearing to be withdrawn.  38 C.F.R. § 20.704(d) (2017).


FINDING OF FACT

In a statement received in December 2016, the Veteran expressed his desire to withdraw from appellate review his appeal as to the issue of entitlement to VA educational assistance benefits under the Post-9/11 GI Bill.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the veteran or by his/her authorized representative.  38 C.F.R. § 20.204.  In December 2016, the Veteran submitted a statement wherein he reported having an open claim for Post-9/11 GI Bill benefits and requesting that that claim be withdrawn, stating that he no longer desired to pursue an appeal of the matter.  As the Veteran has expressed his desire to withdraw his appeal as to the issue of entitlement to VA educational assistance benefits under the Post-9/11 GI Bill, there is effectively no longer any remaining allegation of error of fact or law concerning that issue.  Accordingly, the Board does not have jurisdiction to review this claim, and it is dismissed.  


ORDER

The issue of entitlement to VA educational assistance benefits under the Post-9/11 GI Bill is dismissed without prejudice.




____________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


